62 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John L. PASCUCCI, Plaintiff-Appellant,v.R.L. MATTHEWS; S. Pontesso; R.E. Chavez; Joseph H. Crabtree,Defendant-Appellee.
No. 94-35718.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 2, 1995.*Decided Aug. 8, 1995.

Before:  ALARCON, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Former federal prisoner John L. Pascucci appeals pro se the district court's summary judgment for Warden Crabtree in Pascucci's Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971) action alleging that his due process rights were violated by the reduction of his Community Correction Center ("CCC") placement time.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and affirm.


3
We conclude that the district court properly granted summary judgment for defendant Crabtree because there is no genuine issue of material fact regarding whether Crabtree was personally involved in the reduction of Pascucci's CCC placement time.  Thus, because respondeat superior is not a proper basis for liability, summary judgment for Crabtree was proper.  Cf. Monell v. Department of Social Services, 436 U.S. 658, 691-94 (1978).


4
Because Pascucci has failed to make any argument regarding the district court's dismissal of defendants Pontesso, Chavez and Mathews, those he might have made are deemed abandoned.  See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988) ("Issues raised in a brief which are not supported by argument are deemed abandoned.").


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3